Order unanimously reversed, with costs, and motion denied. Memorandum: Special Term abused its discretion in vacating the default judgment herein. Defendant has not demonstrated any reasonable excuse for its failure to answer the complaint or any meritorious defense to plaintiffs’ action (CPLR 5015, subd [a], par 1; see Eaton v Equitable Life Assur. Soc. of U. S., 56 NY2d 900; Bruno v Village of Port Chester, 77 AD2d 580, app dsmd 51 NY2d 769). (Appeal from order of Supreme Court, Monroe County, Patlow, J. — vacate default judgment.) Present — Simons, J. P., Hancock, Jr., Callahan, Doerr and Denman, JJ.